IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44066

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 737
                                               )
       Plaintiff-Respondent,                   )   Filed: October 19, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
ROBERT LYNN HANSON,                            )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Robert Lynn Hanson, Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori Anne Fleming, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Robert Lynn Hanson pleaded guilty to sexual abuse of a child, Idaho Code § 18-1503.
The district court imposed a unified fifteen-year sentence, with three years determinate, and
retained jurisdiction. In December of 2005, following the period of retained jurisdiction, the
district court relinquished jurisdiction and executed the underlying sentence. In April of 2006,
Hanson filed an Idaho Criminal Rule 35 motion for reduction of sentence, which the district
court denied. In March of 2016, Hanson filed an I.C.R. 35 motion for correction of sentence
claiming the Idaho Department of Correction incorrectly calculated Hanson’s credit for time
served when determining his release date. The district court denied the I.C.R. 35 motion.
Hanson appeals.



                                               1
       Claims that Idaho Department of Correction has incorrectly calculated credit for time
served or a release date are claims properly brought in a habeas petition; an I.C.R. 35 motion is
not the appropriate motion to address this issue. Mickelsen v. Idaho State Correctional Instn.,
131 Idaho 352, 355, 955 P.2d 1131, 1134 (Ct. App. 1998). This is because once a defendant is
sentenced, the district court loses jurisdiction except in very narrow circumstances. One of those
circumstances is a timely I.C.R. 35 motion. I.C.R. 35.
       An I.C.R. 35(c) motion to correct the court’s calculation can be filed at any time;
however, Hanson doesn’t claim any error in the sentence or in the court’s calculation of 454 days
credit for time served. Instead, he asserts the I.D.O.C.’s calculation is incorrect. Given that
concession and claim, the district court had no jurisdiction to hear Hanson’s I.C.R. 35 motion.
       The relevant statute defining the parole commission’s discretion whether to award credit
for time served during a period of parole is I.C. § 20-228. Here, the parole commission declined
to award Hanson credit for time served as a condition of parole; that decision is not properly
reviewed pursuant to an I.C.R. 35 motion, nor does the district court have any authority to alter
the parole commission’s calculation for credit for time served. As such, the district court
correctly denied Hanson’s I.C.R. 35 motion.
       Since Hanson does not claim the district court erred in its credit for time served
calculation and the district court does not have jurisdiction to correct credit for time served
calculations made by the I.D.O.C., the order denying Hanson’s I.C.R. 35 motion is affirmed.




                                                2